Order entered June 25, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01329-CV

                             ALBERT LUTTERODT, Appellant

                                                V.

                EMILY LANE OWNERS ASSOCIATION, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-12648-G

                                            ORDER
       We REINSTATE this appeal, which was abated to allow the trial court an opportunity to

conduct a hearing and make certain findings regarding payment of court reporter Vielica

Dobbins’s fees for the record of the exhibits. Pursuant to our abatement order, the trial court

made the following relevant findings:

       •The amount of Ms. Dobbins’s fees is $2,000.00.

       •Ms. Dobbins’s agreed to accept payment of her fee in installments.

       •To date, $1,000.00 has been paid for the record of the exhibits.

       •Ms. Dobbins and [appellant’s counsel] agreed . . . that $1,000.00 is owed and
       [appellant] would pay $500.00 on June 15, 2015 and $500 on July 15, 2015.
           We ADOPT these findings and ORDER Ms. Dobbins to file, no later than July 24, 2015,

either (1) the record of the exhibits or (2) written verification that her fee has not been paid in

full and the amount still owed.

           Because the supplemental clerk’s record containing the requested findings has been filed,

we DENY as moot Dallas County District Clerk Felicia Pitre’s June 22, 2015 request for

extension of time to file the supplemental clerk’s record.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dobbins and the

parties.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE